Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 1 of 8 PageID# 240




                       EXHIBIT 1
Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 2 of 8 PageID# 241




                    Miscellaneous Professional Indemnity
                    Proposal Form




                  Methodology

                  Please answer all questions fully. Questions not relevant to
                  you, please mark as not applicable. If there is insufficient
                  space, please provide details on a separate sheet of paper
                  carrying your letterhead.

                  The answers to these questions will form part of the
                  contract of insurance for which you are applying.

                  A copy of this application form should be retained for
                  your own records.
     Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 3 of 8 PageID# 242

                                                                                                                   Beazley
                                                                                                                   Plantation Place South
                                                                                                                   60 Great Tower Street
                                                                                                                   London EC3R 5AD

                                                                                                                   Tel: +44 (0)20 7667 0623
                                                                                                                   Fax:+44 (0)20 7674 7100
                                                                                                                   www.beazley.com




     Miscellaneous professional indemnity proposal form

     Details of applicant:

     1.    Name(s) (including trading names) of all entities to be insured:


             ChemTreat, Inc.



     2.    Address(es) of the Applicant(s):


             5640 Cox Road, Glen Allen, VA 23060


     3.    Web-site / e-mail address:

_1_          www.chemtr:eJlt.com            _


     4.    Date since the Applicant has continually      conducted business:

 I           10/09/1968


     5.    Please provide details of the Principal(s) / Partner(s) / Director(s) of the Applicant:
     Name:                          Qualifications:               Date Qualified:                Date Commenced:
      Various employees




     Please provide CUrriculum vitae of the Prlnclpal/Partners/Directors            to support your application.

     6.    Please state total number of:

     Principals   / Partners / Directors:             c=J             Other Technical Staff:

     Other Qualified Staff:                           c=J             Administrative / Clerical Staff:


     Details of the business:

     7. (a) Has the name of the Applicant ever been changed?
                                                                                                          Yes      0              No   X
          (b) Has any other business or practice amalgamated          or merged with you?
                                                                                                          Yes      0             No    X
          (c) Have you purchased any other practice or business?
                                                                                                          Yes      0             No X

          (d) If yes to any of (a), (b) or (c) above, please provide details:




     Beazley PI Proposal Misc07USDvl                                  2/7
Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 4 of 8 PageID# 243




                   plicant is a sole practitioner what procedures are in place for periods of absence / illness?


N/A



9.    Please list the Professional/Regulatory         bodies, trade associations / societies to which you belong:


Cooling Towers Institute, American Society of Chemical Engineers



Income:

10. Please state applicable currency                                                            USD

     (a) Please state split of gross income/fees for the following years:

                                  Past Financial   Year         Current Financial   Year        Estimate next financial year

                Domestic

     European Union

        USA/Canada

                Elsewhere

                     Total
                                     12016 Actual)                  I"U.L 7 Forecast)                   1"018 Estimated)
     (b) Average fee from anyone client:


     (c) Largest fee from anyone client:



Activities:

11. Please provide a full description of all your activities identifying the percentage     of your income derived         from
    each activity:



Design water treatment programs for boilers, cooling towers, waste water and make up water in
industrial and commercial applications. Monitor systems' effectiveness, collect and analyze data and
issue reports




If available,     please also provide a brochure or risk profile to support your application.

Beazley PI Proposal Misc07USDvl                                  3/7
    Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 5 of 8 PageID# 244




    12. Who are your main competitors?




    13. Have your activities changed    in the past 5 years or do you anticipate   any major
         changes in these activities in the forthcoming 12 months?
                                                                                                Yes   0        NoX
         If yes, please provide full details:



            N/A



    14. (a) Does the Applicant use a standard client contract or agreement?
                                                                                                Yes   Qg       No    0
         (b) If yes, does the form contain a "Hold Harmless"     clause in favour of the
             Applicant?                                                                                        No    0
    If no, please describe exceptions:


            N/A


I
    Consultants, sub-contractors or agents:

    15. (a) Do you use the services of Consultants, Sub-Contractors       or Agents?
                                                                                                Yes   ~       No     0
             If yes, do you require them to maintain their own P.1. Insurance?                  Yes   D       No     0
             If yes, what minimum limit of indemnity do you require them to have?               USD $2,000,000 agg
         (b) What percentage of your income relates to sub-contracted work?
                                                                                                                     %

    Associated companies:
    16. Do any of the Principals,    Partners or Directors of the Applicant have any
         association   or financial interest in any other practice, company or organization?    Yes   0       No X
    If yes, please provide details:


            N/A




    Office procedures:

    1.   (a) Are satisfactory written references obtained prior to the engagement      of any
            employee responsible for money, accounts or goods?
                                                                                                Yes   []<     No     0

    Beazley PI Proposal Misc07USDvl                              4/7
        Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 6 of 8 PageID# 245




             (b)   Are petty cash and cash in hand checked independently of the employees
                   responsible at least monthly and additionally without warning every six
                   months?                                                                             Yes   1]1    No     0
             (c)   Are bank statements, receipts, counterfoils and supporting documents
                   checked at least monthly against the cash book entries independently of
                   the employees making cash book entries or paying into the bank?                     Yes   1]1    No     0
             (d) Are employees receiving cash and cheques            in the course of their duties
                   required to pay in daily?    N/A
                                                                                                       Yes   0      No     0
             (e)   Do all cheques drawn for more than USD 25,000 require at least two
                   signatures?
                                                                                                       Yes   ~      No     0
             (f)   Has the Applicant(s) suffered any loss through fraud or dishonesty at any
                   time?
                                                                                                       Yes   0      NoX
                   If yes, please provide details on a separate page including dates, circumstances,
                   amounts involved and steps taken to prevent a recurrence:

             (g)   Are all computer records backed-up daily?
                                                                                                       Yes   1]1    No     0
_____        (h) If yes, are these back-up records maintained in an off-site location?                 Yes   I]I,   :No
                                                                                                                     . .:. : .__ 0 __
             (i)   Do you use commercially available firewall protection systems to prevent
                   unauthorised access to internal networks and computer systems?                      Yes   1]1    No     0
             U)    Do you use commercial available    anti-virus    software?
                                                                                                       Yes   1]1    No     0
        Previous insurance:

        Is the Applicant   currently insured for Professional      Indemnity?                          Yes   1]1     No     0
        If yes please state:

        Name of Insurer:                    Lloyd's of london

        Renewal Date:                       7/1/17

        Limit of Indemnity:
                                            $2M per claim, $4M aggregate

        Current Retroactive      Date:
                                            1/15/2004 by 2/18/2005 for limits excess of $lM

                                            $150,000 deductible
        Excess:


        Premium:


        2.   Has the Applicant ever been refused this type of insurance, had special terms
             imposed, had claims reduced or declined, or had similar insurance cancelled?              Yes   0      NoX
              If yes, please provide full details:




        Beazley PI Proposal Misc07USDv1                                  5/7
Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 7 of 8 PageID# 246




Current    requirements:

3.   (a) What Limit of Indemnity is required?
          USD 500,000                              USD 1,000,000                             USD 2,500,000
          USD 5,000,000                               Other (please specify):     I   USD $2M per/$4M aggregate


     (b) What level of deductible/excess      is required?
          USD 5,000                                    USD 10,000                                USD25,000
          Other (please spec_i-",-fy-,-):_~                                                   $150,000

Claims or circumstances:

4.   After enquiry, have any claims of a type being the subject of this proposal for
     insurance ever been made against the Applicant or any subsidiary or any
       person intended to be covered?
                                                                                                   Yes D             NoX

If yes, please provide full details below including     dates, circumstances,   cost/estimated   cost of claim or loss and
steps taken to prevent recurrence.



        N/A




5.   After enquiry, is the Applicant or any subsidiary or any person intended to be
     covered aware of any negligent act, error or omission or any other fact,
     complaint, circumstance or situation which may be expected to give rise to a
     claim against the Applicant or any subsidiary or any person intended to be
     covered?                                                                                    Yes     D        NoX
If yes, please provide full details below including dates, circumstances        and cost/estimated cost of claim or loss:



        N/A




Important notice
•    It is your duty to answer all questions fully and to disclose all material facts to Underwriters. A material fact is
     one which may influence an Underwriter's judgement in the consideration of your proposal. If your
Beazley PI Proposal MIsc07USDvl                                   6/ 7
          Case 3:19-cv-00063-MHL Document 7-1 Filed 03/25/19 Page 8 of 8 PageID# 247




               proposal is a renewal, it is likely that any change in facts previously advised to Underwriters will be material
               and such changes should be highlighted. If you are in any doubt as to whether a fact is material you should
               consult your broker or disclose it.
          •    Failure to so inform us may invalidate this Insurance or any claim made under it.
          •    The particulars provided by, and statements made by, or on behalf of the Applicant{s) contained in this
               application form and any other information submitted or made available by, or on behalf of the Applicant{s)
               are the basis for the proposed policy and will be considered as being incorporated into and constituting a
               part of the proposed policy.
          Data protection notice

           Beazley Furlongs Limited will collect certain information about individuals within or connected to your company
          and any subsidiaries ("data subjects") in the course of considering your application and, if we issue a policy, in
          conducting our relationship with you. This information will be processed for the purpose of underwriting your
          insurance coverage, managing any policy issued, providing risk management advice and administering        claims.
          We may pass the information to our reinsurers, legal advisers, loss adjusters, group companies or agents for
          these and other purposes. This may involve its transfer to countries which do not have data protection laws.
          Some of the information we collect may be classified as 'sensitive' . that is, information about disciplinary
          proceedings, convictions, sentences or alleged criminal activities. Data protection laws impose specific
          conditions in relation to sensitive information including, in some circumstances, the need to obtain the explicit
          consent of data subjects before we process the information.
-------          ---      --      ------            -----          ---
          Data subjects have a right of access to, and correction of, information that we hold about them. If they w-o-u.-Id..-----   ---   --   -
          like to exercise either of these rights, they should contact our Data Protection Compliance Officer at Beazley
          Furlonge - Sian Coope, Plantation Place South, 60 Great Tower Street, London EC3R 5AD, England.
          By signing this proposal form you confirm the consent of the data subjects to the processing and transfer of
          information (including sensitive information) described in this notice, and that you have taken all steps
          necessary to inform them of our processing and your disclosure of information to us for the purposes described
          above. Without this consent and your confirmation of these matters, we would not be able to consider your
          application.
          Declaration
          •    I/we hereby confirm that I am authorized to complete this Application Form on behalf of all parties entitled
               to coverage under this insurance.
          •    I/we declare that the statements and particulars contained in the proposal are true and that l/we have not
               mis-stated or suppressed any material facts.
          •    l/we undertake to inform Underwriters of any material alteration to these facts occurring before completion
               of the contract of insurance.



                    Signed:




                    Position:                        Insurance Analyst




                    Dated:                           06/13/17




          Beazley PI Proposal Misc07USDv1                            7/7
